internal_revenue_service number release date index number ------------------------------------- ------------------------------------------------------------ ---------------- ------------------------------------------------- ------------------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-145240-04 date date legend decedent trust individual individual individual individual charity date state date attorney date date date attorney date state court ------------------------- ------------------------------------------------------ --------------------- ----------------- ------------------------ ------------------------ -------------------------------------------- ----------------- ------------- ---------------------- ------------------------ ----------------------- ------------------ ------------------- ------------------------- -------------------- ------------------------------------------------------------------------ -------- ------------------------------ ----------------- date dear ------------ date requesting certain rulings regarding a proposed reformation of a testamentary_trust this is in response to your authorized representative’s letter dated the facts and representations made are summarized as follows during her paragraph dollar_figure provides that upon the death of the last to die of individual plr-145240-04 lifetime decedent created trust an inter_vivos revocable_trust that became irrevocable upon decedent’s death paragraph dollar_figure of trust sets forth the manner of distribution of the trust estate after decedent’s death paragraph provides generally that after certain bequests the trustee is to distribute certain amounts of trust income to individual individual individual and individual individual individual and individual the trust shall terminate and the trustee shall pay over the balance of the trust estate to charity engaged attorney to assist with the administration of decedent’s estate and to prepare decedent’s form_706 federal estate and generation-skipping_transfer_tax return the form_706 was due on date attorney filed decedent’s form_706 on date approximately two and a half months after the due_date for filing the return attorney and engaged attorney to assist them in the administration of decedent’s estate on date decedent died a resident of state on date the trustees of trust on or about date the trustees of trust terminated their relationship with on date attorney filed a petition with state court to reform trust so that the remainder_interest held by charity would qualify for the federal estate_tax charitable deduction the petition for reformation was filed approximately three months after the statutory deadline set forth in sec_2055 for the timely commencement of a reformation action decedent’s estate now requests the following rulings relief be granted under sec_301_9100-3 of the procedure and administration regulations with respect to the time for commencing a judicial reformation under sec_2055 the charitable_remainder interest in trust constitutes a reformable_interest within the meaning of sec_2055 the difference between the actuarial value of the qualified_remainder_interest and the actuarial value of the reformable remainder_interest does not exceed five percent of the actuarial value of the reformable remainder_interest as required under sec_2055 the reformation and amendment of trust under the court order is a qualified_reformation for purposes of sec_2055 with respect to the plr-145240-04 residual portion of trust set_aside as a charitable_remainder_unitrust and as a result of that reformation and amendment the estate is entitled to a federal estate_tax charitable deduction for the interest in the residual portion of the trust set_aside as a charitable_remainder_unitrust no beneficiary of the trust will be treated as having sold or exchanged an interest in the trust under sec_1001 as a consequence of any provision of the reformation of the trust no beneficiary of the trust will be treated as having made a gift under either chapter relating to gifts or chapter relating to generation- skipping transfer as a consequence of any provision of the reformation of the trust sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2055 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for the use charitable religious scientific literary or educational organizations described in sec_2055 - a sec_2055 provides that where an interest in property other than an interest described in sec_170 passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest which is extinguished upon the decedent's death in the same property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to a person or for a use not described in sec_2055 no deduction shall be allowed under sec_2055 for the interest which passes or has passed to the person or for the use described in sec_2055 unless-- a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly sec_2055 provides that a deduction shall be allowed under sec_2055 in respect of any qualified reformation- sec_2055 provides that for purposes of sec_2055 the term qualified_reformation means a change_of a governing instrument by reformation amendment construction or otherwise which changes a reformable_interest into a qualified_interest but only if - i any difference between i the actuarial value determined as of the date of the decedent's death of the qualified_interest and ii the actuarial value as so determined of the reformable_interest does not exceed percent of the actuarial value as so determined of the reformable_interest ii in the case of-- i a charitable plr-145240-04 remainder_interest the nonremainder interest before and after the qualified_reformation terminated at the same time or ii any other interest the reformable_interest and the qualified_interest are for the same period and iii such change is effective as of the date of the decedent's death sec_2055 defines the term reformable_interest to mean any interest for which a deduction would be allowable under sec_2055 at the time of the decedent's death but for the split-interest rules of sec_2055 under sec_2055 the term reformable_interest does not include any interest unless before the remainder vests in possession all payments to persons other than an organization described in sec_2055 are expressed either in specified dollar amounts or a fixed percentage of the fair_market_value of the property sec_2055 provides that the restriction in sec_2055 does not apply to any interest if a judicial proceeding is commenced to change such interest into a qualified_interest not later than the 90th day after the last date including extensions for filing an estate_tax_return if an estate_tax_return is required to be filed that the term election includes an application_for relief in respect of tax a request to adopt change or retain an accounting_method or accounting_period but does not include an application_for an extension of time for filing a return under sec_6081 sec_301_9100-1 of the procedure and administration regulations provides sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a statutory election means an election whose due_date is prescribed by statute provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government requests for relief under sec_301_9100-3 will be granted when the taxpayer sec_301_9100-3 provides that a taxpayer is deemed to have acted plr-145240-04 reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election attorney did not request an extension of time to file the form_706 and did not actually file the return until date which was approximately two and a half months after the due_date for filing the return sec_2055 requires that a judicial proceeding to convert a reformable_interest into a qualified_interest must be commenced not later than the 90th day after the last date including extensions for filing an estate_tax_return if an estate_tax_return is required to be filed because no extension of time was requested with regard to decedent’s form_706 the deadline for commencing a judicial proceeding to reform trust was date the petition for reformation however was not filed until date in the instant case the due_date for filing decedent’s form_706 was date discretionary relief is available under sec_301_9100-3 for regulatory elections but not for statutory elections a statutory election is defined under sec_301_9100-1 as an election whose due_date is prescribed by statute the deadline for commencing a judicial proceeding pursuant to sec_2055 is prescribed by statute thus we conclude that relief is not available under sec_301_9100-3 for an extension of time to commence a judicial reformation under sec_2055 in light of the foregoing the remaining rulings requested on behalf of decedent’s estate are moot the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-145240-04 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely heather c maloy associate chief_counsel passthroughs special industries enclosure cc copy for purposes
